Citation Nr: 1315880	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  07-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension (claimed as high blood pressure).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to hypertension and/or medication taken for service-connected disabilities.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a right shoulder disorder, to include a partial tear of the right supraspinatus, degenerative joint disease (DJD), and bursitis.

5.  Entitlement to service connection for a right leg disorder, to include as secondary to service-connected left hip and knee disabilities.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to November 1985 and February 2003 to December 2003, and had additional service in the National Guard, to include from July 13, 1996, to July 27, 1996; from June 25, 2005, to July 9, 2005; and from June 24, 2006 to July 8, 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2006, September 2006, and June 2007 initial rating decisions, as well as subsequent rating decisions, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In April 2012, these matters, to include entitlement to service connection for tinnitus, were remanded for further development and the case now returns to the Board.  A February 2013 rating decision granted service connection for tinnitus.  Consequently, such issue is no longer before the Board.  

As noted by the Board in the April 2012 remand, with respect to the issue of entitlement to service connection for a right leg disorder, the Board finds that it arises out of a claim received by the RO in November 2006.  The RO issued a rating decision in June 2007, and the Veteran filed a timely notice of disagreement in July 2007.  In February 2008, the RO issued a second rating decision confirming and continuing its earlier decision.  The RO proceeded to issue a statement of the case in November 2008; however, it also issued another rating decision on the same issue in November 2008.  The Veteran responded by filing a second timely notice of disagreement in July 2009, which the Board hereby construes as a substantive appeal.  In light of the RO's multiple procedural errors, the Board finds that construing his substantive appeal as untimely would unduly prejudice the Veteran.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  In this case, the substantive appeal was received by the RO in July 2009, almost a year after the issuance of the November 2008 statement of the case, but there is no evidence that the RO closed the appeal, and the RO certified the appeal to the Board.  Therefore, the Board finds that the requirement of filing a timely substantive appeal is waived, such that it has jurisdiction of the claim.  Furthermore, the Board finds that the claim has remained in appellate status arising from the November 2006 claim, and, as such will be reviewed on a de novo basis.

In this regard, the Board observes that, since the Veteran submitted his November 2006 claim, the RO has characterized the issue of entitlement to service connection for a right leg disorder in multiple ways and adjudicated such issues as different claims throughout the course of the appeal.  Specifically, such has been adjudicated as right knee patellofemoral syndrome, iliotibial band syndrome, and mild degenerative joint disease claimed as right leg condition; right lower leg condition (claimed as limb pain, strain gastrocnemius, mild tibial periostitis, and right leg tendonitis); and deep venous insufficiency (claimed as bilateral leg condition).  

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2012).  In light of Brokowski, Robinson, and Clemons, the Board finds that the issue of entitlement to service connection for a right leg disorder encompasses all reasonably raised diagnoses, to include a right knee disorder and deep venous insufficiency. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  The Board observes that VA treatment records dated from March 2010 to March 20, 2012 have been uploaded to Virtual VA.  It does not appear that these records were considered in the most recent November 2012 supplemental statement of the case (SSOC).  Indeed the November 2012 SSOC documents a review of VA treatment records dated through April 11, 2010.  Additionally, the Veteran has not waived agency of original jurisdiction (AOJ) of such evidence.  However, as the claims are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

At the outset, in the prior April 2012 remand, the AOJ was to obtain a list of the Veteran's dates of service, to include his dates of ACDUTRA and INACDUTRA.  Additionally, the AOJ was to determine whether, as the Veteran reported in a November 2009 statement, he had combat service in Iraq; if so, the dates of that service were to be included in his claims file.  Upon review, it appears that all of the Veteran's ACDUTRA and INACDUTRA dates were obtained; however, a note attached to a July 2012 record, documents that the AOJ needed to find out when the Veteran served in Iraq as the records were not clear.  It is unclear whether or not the AOJ followed up with obtaining these dates (if applicable), as there is no mention of it under the adjudicative actions in the most recent November 2012 SSOC.  Therefore, a remand is necessary in order for the AOJ to ascertain whether the Veteran served in Iraq.

Additionally, pursuant to the April 2012 remand, the Veteran was scheduled for various VA examinations for the purpose of obtaining medical opinions.  When VA determines an examination or opinion is warranted it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Relevant to the Veteran's hypertension claim, as noted in the prior remand, the Veteran contends that his hypertension increased in severity during periods of ACDUTRA, including from July 13, 1996 to July 27, 1996.  The remand noted that the Veteran underwent an examination in October 2005; however an opinion was not provided.  As such, a new examination was ordered.  The Veteran underwent an additional examination in June 2012 and hypertension was diagnosed; however, an opinion, again, was not provided.  Therefore, the Board finds that an appropriate examiner needs to review the Veteran's file, and provide an opinion as to whether the Veteran's hypertension is at least as likely as not related to his military service, to include whether it was aggravated thereby.

Relevant to the Veteran's GERD claim, the Veteran contends that he has reflux directly related to service, or to medications taken for his service-connected disabilities.  His service treatment records include findings of reflux in November 2002 and June 2006.  Notably, the Veteran was examined by VA in October 2005; however, an opinion was not provided regarding the etiology of his GERD.  On the most recent June 2012 VA examination, the examiner essentially opined that the Veteran's current gastrointestinal (GI) disability was less likely due to service or a result of a service-connected condition, to include medications taken for such conditions as there was no evidence of a GI condition during active military service and GERD could be secondary to the hiatal hernia.  In short, the examiner's stated rationale reflects that the GERD was not caused by service or medications the Veteran takes for hypertension or for his service-connected disabilities.  However, the examiner did not address the issue of whether medications taken for such service-connected disabilities aggravated the Veteran's GERD pursuant to Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); see also 38 C.F.R. § 3.310(b).  Thus, the Board finds the opinion inadequate.  See Barr, supra.

Pertinent to the Veteran's claim for service connection for bilateral hearing loss, in the April 2012 remand, the Board noted that a July 7, 2006, audiogram appeared to reveal bilateral hearing loss pursuant to VA regulations.  See 38 C.F.R. § 3.385 (for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).  Specifically, such demonstrated the following results:

July 2006


HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
35
40
45
LEFT
30
30
30
25
25

As such, the Board remanded the issue in order to afford the Veteran a VA examination and obtain an opinion as to whether the Veteran has hearing loss pursuant to VA regulations and, if so, whether such was at least as likely as not related to the Veteran's military service.  

While on remand, another period of ACDUTRA, from June 24, 2006 to July 8, 2006, was verified.  The Board notes that the July 7, 2006, audiogram that demonstrates bilateral hearing loss is dated during such period of ACDUTRA.  Additionally, audiograms dated in January 2011 and April 2012 that also showed bilateral hearing loss for VA purposes were submitted by the Veteran. 

Thereafter, the Veteran was afforded a VA examination in June 2012.  At such time, audiometric testing failed to reveal bilateral hearing loss for VA purposes.  The examiner noted the findings in all audiograms of record, to include those conducted in July 2006, January 2011, and April 2012, and opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  She noted that the Veteran had clinically normal hearing in November 1996, June 2001, March 2003, October 2005, and November 2007, and had either questionable results and/or a conductive component present (which was not specified ) in tests dated in July 2006, January 2011, and April 2012.  The examiner further indicated that, as the Veteran did not have hearing loss on examination at that time, no medical opinion was pertinent.  The examiner also noted that the presence of otoacoustic emissions suggest adequate function of the outer hair cells of the cochlea at the frequencies where they were present.  In this regard, she indicated that they were also related to hearing either within normal limits or close to normal limits at the frequencies where they are present.  

However, while the June 2012 VA examiner indicated that the audiograms showing bilateral hearing loss had questionable results, she did not offer a rationale for finding them questionable.  Moreover, while she determined that such reflected a conductive component present, she did not offer an opinion as to whether the Veteran had conductive bilateral hearing loss related to military service.  In this regard, the Board notes that the first indication of bilateral hearing loss was on a July 7, 2006, audiogram during ACDUTRA. Therefore, in light of the conflicting audiograms of record, to include those conducted 2 months apart (in April 2012 and June 2012), which show a dramatic difference in the Veteran's hearing acuity, as well as the inadequate opinion regarding the etiology of his hearing loss, the Board finds that the Veteran should be afforded another VA examination. 

Relevant to the Veteran's right shoulder disorder claim, in the prior remand, it was noted that the Veteran's service treatment records documented multiple complaints of right shoulder pain.  On October 2005 VA examination, the Veteran reported that his right shoulder problem began in August 2003 due to loading and unloading trucks and working in the armory lifting heavy firearms.  Right shoulder degenerative joint disease (DJD) and bursitis were diagnosed.  In an August 2006 addendum, the VA examiner opined that the Veteran's right shoulder disorders were not caused by or the result of incidents in service.  As a rationale, the examiner indicated that one does not develop MRI findings of DJD in short periods of service, that it is a long-standing process, and that the DJD causes partial tears of the supraspinatus and bursitis.  The VA examiner did not opine as to whether the Veteran's reported injuries in service aggravated his right shoulder disorders.  On June 2012 VA examination, the examiner essentially offered the same opinion regarding the etiology of the Veteran's right shoulder.  The examiner did not opine as to whether the Veteran's reported injuries in service aggravated his right shoulder disorders.  Thus, the Board finds the opinion inadequate.  See Barr, supra.

Relevant to the Veteran's right leg disorder claim, as noted in the prior remand, a March 2010 VA examination revealed diagnoses of right knee patellofemoral pain syndrome, right iliotibial band syndrome, and right knee degenerative joint disease.  The examiner opined that the Veteran's right knee disorder was not caused by or a result of his service-connected degenerative changes with condromalacia of the left knee.  He further stated that the right knee disorders were secondary to the aging process and there was no evidence of bilateral knee instability to suggest changes on weight (force) bearing joints due to pain or instability.  However, the examiner did not offer an opinion as to whether the Veteran's left knee disability aggravated his right knee disorders.

On June 2012 VA examination, the examiner opined that while the Veteran was diagnosed with calf tendonitis and calf strain while in service, there were no current findings of pathology at the calf area.  The examiner noted that the right knee disorder was more than likely related to aging process; and that the mild deep venous insufficiency was diagnosed more than a year post service and was not related to service.  The examiner further noted that the Veteran's right lower extremity conditions were not related to the service-connected left hip and/or left knee as there was no evidence to suggest changes on weight bearing that could affect the contralateral lower extremity.  Again the examiner's stated rationale reflects that the Veteran's right knee disorders were not related to service or caused by his service-connected left knee disability or left hip disability.  However, the examiner did not address the issue of whether such service-connected disabilities aggravated the Veteran's right knee disorders pursuant to Allen, supra; see also 38 C.F.R. § 3.310(b).  Thus, the Board also finds this opinion inadequate.  See Barr, supra.

Finally, on remand, the Veteran should once again be given an opportunity to identify any healthcare provider who has treated him for his hypertension, GERD, right shoulder disorder, and right leg disorder.  Thereafter, any identified records, to include those from the San Juan, Puerto Rico, VA facility dated from March 2012 to the present, should be obtained for consideration in his appeal.  The Board also notes that, in a March 2012 communication, the Veteran indicated that he was pending a Medical Evaluation Board for his disabilities.  Such should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and/or any other appropriate source to determine whether, as the Veteran reported in a November 2009 statement, he had combat service in Iraq.  An affirmative or negative response, as well as the dates of that service (if applicable), should be included in his claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain the report of the Veteran's Medical Evaluation Board as referenced by him in the March 2012 communication from any appropriate source, to include his assigned unit.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his hypertension, GERD, bilateral hearing loss, right shoulder disorder, and right leg disorder since service, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the San Juan VA Medical Center dated from March 2012 to the present, should be obtained for consideration in the Veteran's appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's June 2012 hypertension examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the June 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  The examiner should offer an opinion as to whether the Veteran's hypertension clearly and unmistakably pre-existed his entry to any period of active duty, to include the period from May 1985 to November 1985, February 2003 to December 2003?

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing hypertension did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?
 
If there was an increase in severity of the Veteran's hypertension during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it least as likely as not that the Veteran's hypertension is related to any period of active duty, to include his multiple documented reports of high blood pressure and hypertension in his service treatment records?  

(B)  The examiner should also offer an opinion as to whether the Veteran's hypertension was incurred during, or increased in severity beyond the natural progression of the disease, i.e., was aggravated, during any period of ACDUTRA that began after 1991, to include July 13, 1996, to July 27, 1996, when the Veteran had his TIA, and June 25, 2005, to July 9, 2005, or June 24, 2006 to July 8, 2006.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding incurrence and continuity of symptomatology, and the results of his blood pressure testing.  The rationale for any opinion offered should be provided.

5.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's June 2012 esophageal conditions examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the June 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should provide an addendum opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's GERD has been aggravated by his service-connected disabilities or medications taken for such disorders.  By aggravation, the Board means a permanent increase in the underlying severity of the disability that is beyond natural progression.

In rendering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding the Veteran's GERD and the medications taken for his service-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

6.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed bilateral hearing loss.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

(A)  The examiner should indicate whether the Veteran has bilateral hearing loss during the pendency of the claim (i.e., from August 2005 to the present).  He or she should reconcile their findings with the other audiograms of record (i.e., clinically normal hearing shown in November 1996, June 2001, March 2003, October 2005, November 2007, and June 2012, and bilateral hearing loss shown in July 2006, January 2011, and April 2012).  If the examiner finds that the Veteran does not have bilateral hearing loss at any point from August 2005 to the present, he or she must explain, in detail, the reasons for discounting the audiograms dated in July 2006, January 2011, and April 2012 showing bilateral hearing loss.

(B)  The examiner should indicate whether the Veteran has sensorineural, conductive, or mixed bilateral hearing loss and the significance of such designation.

(C)  If a diagnosis of bilateral hearing loss (sensorineural, conductive, and/or mixed) is demonstrated at any point during the pendency of the claim (i.e., from August 2005 to the present), the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include his periods of active duty from May 1985 to November 1985 and February 2003 to December 2003, and/or his ACDUTRA service from July 13, 1996, to July 27, 1996; from June 25, 2005, to July 9, 2005; or from June 24, 2006 to July 8, 2006?  In this regard, the examiner should address the fact that the July 7, 2006 audiogram showing bilateral hearing loss is dated during the Veteran's period of ACDUTRA from June 24, 2006, to July 8, 2006. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the results of his audiological testing.  The rationale for any opinion offered should be provided.

7.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's June 2012 knee and lower leg conditions examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the June 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should provide an addendum opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's right leg disorders have been aggravated by his service-connected left knee and left hip disabilities.  By aggravation, the Board means a permanent increase in the underlying severity of the disability that is beyond natural progression.

In rendering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding the Veteran's right knee disorders and service-connected left knee and left hip.  All opinions expressed should be accompanied by supporting rationale.

8.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's June 2012 shoulder and arm conditions examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the June 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should provide an addendum opinion on the following inquiries:

(A)  Did any right shoulder disorder, to include DJD and/or bursitis, clearly and unmistakably pre-exist his entry to any period of active duty, to include the period from May 1985 to November 1985 or from February 2003 to December 2003?

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing right shoulder disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?
 
If there was an increase in severity of the Veteran's right shoulder disorder during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it least as likely as not that the Veteran's right shoulder disorder is related to any period of active duty, to include his multiple documented reports of a right shoulder disorder in his service treatment records.?  

(B) The examiner should also offer an opinion as to whether the Veteran's right shoulder disorder, to include DJD and/or bursitis, was incurred during, or in increased in severity beyond the natural progression of the disease, i.e., was aggravated, during any period of ACDUTRA, to include July 13, 1996, to July 27, 1996, June 25, 2005, to July 9, 2005, or June 24, 2006 to July 8, 2006.

9.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


